
	
		I
		111th CONGRESS
		2d Session
		H. R. 6041
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Kirk introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  income attributable to certain empowerment zone real property from gross
		  income.
	
	
		1.Short titleThis Act may be cited as the
			 Bringing Business Back Act of
			 2010.
		2.Incentives for
			 certain empowerment zone real property
			(a)In
			 generalSubchapter U of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating part
			 V as part VI, by redesignating section 1397F as section 1397G, and by inserting
			 after part IV the following new part:
				
					VIncentive for
				empowerment zone real property
						1397F.Income
				attributable to empowerment zone real property excluded from gross
				income
							(a)In
				generalGross income shall
				not include income or gain attributable to qualified real property for any
				taxable year beginning during the exclusion period.
							(b)DefinitionsFor
				purposes of this section—
								(1)Qualified real
				property
									(A)In
				generalThe term qualified real property means any
				real property—
										(i)which is certified
				by the State or local zoning authority, and any economic development board,
				with respect to such property as meeting the requirements of subparagraph (B),
				and
										(ii)with respect to
				which an election has been made (at such time and in such form and manner as
				the Secretary shall by regulation prescribe) to have this section apply.
										(B)RequirementsProperty
				meets the requirements of this subparagraph if such property—
										(i)is
				zoned for commercial use,
										(ii)has been
				undeveloped and vacant during the 2-year period ending on the date of
				certification, and
										(iii)is located
				within a qualified census tract.
										(C)Qualified census
				tractThe term qualified census tract means any
				census tract which—
										(i)(I)has an average poverty
				rate exceeding the national average poverty rate, or
											(II)has an unemployment rate above the
				national unemployment rate, and
											(ii)exhibits another
				condition of distress, such as high crime, deteriorating infrastructure, or
				population decline.
										Poverty
				rates shall be determined by using 2010 census data, and unemployment rates
				shall be determined by reference to the rate of unemployment announced by the
				Bureau of Labor Statistics of the Department of Labor for the months in the 2
				most recently ended calendar quarters.(D)Economic
				development boardThe term economic development
				board means, with respect to any property, any entity established by
				law to oversee the economic development of an area within which such property
				is located.
									(2)Exclusion
				periodThe term exclusion period means, with
				respect to a taxable year, the 10 taxable year period beginning with the first
				taxable year beginning after the date of the enactment of this section for
				which the income attributable to the qualified real property exceeds the
				pre-depreciation expenses attributable to such real property.
								(c)Special
				rulesFor purposes of this section—
								(1)Subsequent
				taxpayersSubsection (a)
				shall only apply to a taxpayer who has an ownership interest in the qualified
				real property on the first day of the exclusion period with respect to such
				property.
								(2)Limitation on
				application of sectionAn election to have this section apply may
				only be made once with respect to any property.
								(3)Tax-exempt use
				propertyThis section shall not apply to any property which is
				tax-exempt use property (as defined in section 168(h)).
								(d)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out the purposes of this section, including methods for allocating income
				and expenses to property and rules to prevent abuse of this
				section.
							.
			(b)Clerical
			 amendmentThe table of parts for subchapter U of chapter 1 of
			 such Code is amended by striking the item relating to part V and inserting the
			 following new items:
				
					
						Part V. Incentive for empowerment zone real
				property.
						Part VI.
				Regulations.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
